DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/17/2021, with respect to independent claims, as amended, have been fully considered and are persuasive.

Terminal Disclaimer
The terminal disclaimer filed on 3/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,509,711 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-16 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A device, comprising: a signal interface for transmitting signals, and  an error injection circuit, wherein the error injection circuit is configured to tap a transmission signal associated with the signal interface, wherein the error injection circuit comprises a synchronization circuit, wherein the synchronization circuit is configured to detect within the tapped transmission signal an occurrence of a synchronization event, and wherein the error injection circuit is configured to modify the tapped transmission signal by adding at least one disturbance to the transmission signal  []";
Since, no prior art was found to teach: ”in synchronization with at least the detected occurrence of the synchronization event” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For dependent claims 2-16, the claims are allowed due to their dependency on allowable independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Howell et al. (US 2005/0089131 A1) teaches introducing error in a synchronized manner but not other limitation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114